Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 1 of 45

   a1F2
   .         ?ta/- z'
     .tarvc.p'     .1p/-//zè
                    -
                           -c.ff?'?t.
                                    /
                                    *
                                    .
                                    ??.
                                    ,      .-> z
                                      /F-/(-
                                           c   rrt-
                                               .
                                                   -t
                                                  ?-a  .r.
                                                    .cfg
                                                       '
                                                       q .kp
                                                           '-
                                                           -.
                                                            -r
                                                             1r.;x.
                                                             . ..
                                                                  D y y,.
                                                                  !     1.2gl.
                                                                             j.
                                                                              vu ...
                                                                                   pytc.
                                                                                       ?y,
                                                                                         .y/(.
                                                                                             j/#ey
                                                                                               .
                                                                                              .. J'.,fv
                                                                                                  . . tkt.-
                                                                                                          .'
                                                                                                          zngr
                                                                                                             iT
                                                                                                              l-lp
                                                                                                                 . s
                                                                                                                   '
                                                                                                                   .
                                                                                                                   ;a.F.-'
                                                                                                                   '     Fx '

   John Burke and JoaM a Burke
   46 K ingwood G reensI)r                                                               FILED BY cch?                 D.C.
   Kingwood,Texas77339
   Tel:281 812 9591                                                                               JAï 22 2212
                                                                                                 ANGELA E,NOBLE
                                                                                                CLERK U S DIS; CX
                                                                                                s.D.oF/t.â.-w.Rs
                           IN TllE UN ITED STATES DISTRICT CO                                                      .
                              SOU THERN DISTRICT OF FLORIDAO
                                 W EST PM M BEACH DIW SION

                                      C ivilA ction N o.9:17rC V -80495


   cox jtM R Fm Axctv                                      R EPLY TO PAR TIES JO IN T
   pkoTEcTloNBtm Au,                                       OPPO SITION TO M O H ON TO

                                 Plaintiffs,
                                                            DfTERVEYE
            VS.

   O CW EN FIN A N CIM
   CO R PO RA TIO N ,
   a Floridacorporation,

   OCW EN M ORTGA GE
   SERW CW G ,lN C .,
   aU .S.V irgin Islandscorporation,

   and
   OCW EN LOAN SEkW CING,
   LLC ,
   a Delaw are lim ited liability
   Com pany,

                              D efendants.




                                                              l
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 2 of 45

    J'
   .y //E/.
     ?'   -
          p.
           C/. v..+,tIp&/-)z,
             lO.       ..
                            'JeCfsfIlj
                                     ..DpI.-.
                                          11,jt-
                                               C.
                                               .?'. '
                                                    a-
                                                     r v
                                                       .--
                                                     !(' t-f
                                                         . y j
                                                             y
                                                           -&-
                                                             ...(
                                                                ;'
                                                                ..
                                                                 -r
                                                                  1F
                                                                   .
                                                                   v
                                                                   7/-
                                                                     .
                                                                     a ),, f,.
                                                                             -,
                                                                              ),,
                                                                                fy
                                                                               l<,yt...
                                                                                      jj)/.(
                                                                                           p
                                                                                           -j
                                                                                           .y..
                                                                                              )t
                                                                                               g
                                                                                               ..J /y
                                                                                                 v..?
                                                                                                    .ee)/.-
                                                                                                          .4
                                                                                                           :w)
                                                                                                             t;
                                                                                                             .(..w(
                                                                                                                u'.
                                                                                                                  2.,
                                                                                                                    7
                                                                                                                    z-
                                                                                                                     , I.
                                                                                                                        rty
                                                                                                                        %x'.
                                                                                                                           '-
                                                                                                                          .,
                                                                                                                           e=
                                                                                                                            .
                                                                                                                            /.ujz-

        RESPONSE TO RJO INT OPPO SITIO N R E M O TION TO IN TERVENE

            TO THE H ON ORARLE JU DGE OF SAm COURT:

            Joanna Burke and John Btlrke CWpplicants'), hereby resppnds to the
   disturbing tt-
                loillt Opposition''by the Bureau ICFPBI, a gpvernment consumer
   watchdog agenéy and Ocwen,the largestunfettered debt collector in the Ul ted

   States,w ith over580,000copsllm ercom plaintslsince2015 andhtm dredsofm illions

   ofdollarslevied in fm esoverthe lastdecade,and reiterates,pursuantto Fed.R.Civ.

   P.24 and with supporting law and opinions from courtsnationwide,the Applicu ts

   M otion to lntervene should be r anted.



                       SeeRossv.M arshall,426F.3d 745,753(5th Cir.2005)(asserting
                      thatintervention should be allowed where ç'no one w ould be hurt

                      andgreaterjusticecouldbeattained''(quotingSien'aClub v.Espy,
                       18F.3d 1202,1205(5thCir.1994)(9.


             Intervention: is a relatively new phenom enon in Am erican procedm'e.

   However,itsuseand availabiliiyhavereatly expu ded overtheiastcentury.Rule
   k4'spredecessor,EquityRule37,wasadopted in 1912 and providçdthaq tçAnyone
   claim ing an interestin the litigation m ay atany tim ebeperm itted to a serthisdght


    1SeeComplaint& ApplicantsM otion to Intervene, p.21,citing;
                                                             ' fiSinceApril2015,'Ocwen has
    receivedm orethan 580,000 complaintsand written notices oferror...''
                                                                    2
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 3 of 45

    7-
   1-
   ..1fcap--p'tz/:
                 ' .-p/'-.-z'
                 Tt-        j.
                             jlpnlicant
                                      .B      -,TtlA-
                                       . lr/fc.     .cl-$'-.CFPB
                                                             . . v oc'
                                                                     ue
                                                                      'cn .
                                                                          'f.??/'
                                                                                cr?7t7/
                                                                                      -
                                                                                      .Ref.''a
                                                                                             ,
                                                                                             '/#..
                                                                                                 /.
                                                                                                  -
                                                                                                  z5-TO
                                                                                                     -. . -''
                                                                                                            .
                                                                                                            '
                                                                                                            T
                                                                                                            -,
                                                                                                             .'
                                                                                                              .
                                                                                                              -
                                                                                                              J
                                                                                                              '-.
                                                                              1


   by intervention,bptthe l tervention ghallbe in subordination to,and in recognition

   of,thepropriety ofthem ain proceedl p''z
                           '                          '                       .
                 .

            The adoption ofthe FederalRules of CivilProcedure gave intervention atl

   even v eaterroleirlfederallitigationo3In 1966,tliem 1econcerning Rple 24(a)was
                                         .
                                    ''
             ,

   relaxed,when thetextwasm odi/edtom akeinterventionofrightlessrestrictive.4
            The new Rule incorporated both of these ideas and expanded the requisite                       '
                       .        .                                             .



   electto encompassimpaired interùststhatwere notadequately represented.sThus,

  ?the m odern Rule 24 allow sanonpartytp a disputeto interveneto protectan interest                           '
                                                                          .




   thatisunrepresented by the existing parties.6


                                                                                     '    ,
                                                                   .


            In answerto the JointOpposition,the Applicantsrespond asfollpws:-

                     * TheM otion to Intervene isTim ely:see ExhibitA .
                           .
                                                            '




                     * The A pplicantsPosgesglncontestable lnterestin this açtion: ExhibitB .




   2FED . EQUI'
              IN               R.37(1912)(repealed 1938).
   gSee7C W M GHT, M I
                     'LLER & KANR supranote16,j1901;seeal
                                                        spCascadeNat.GasCorp.
   v.E1PasoNat.GasCo.t386U.S.129,133(1967)(çtRule24(a)(3)wasnotmerely arestatement
   ofexisting fedemlpractlceatlaw andinequity-g).               . '
   4SeeTylerR-Stradling& DoyleS.Byers,lntqrvening intheCase(orControversyl:Artiçle#.
                                                                                   l
   Stahding,Rule24Intervention,and thqConjlictintheFederalCourts,2003BYU L.REV.419,
   423.Forabriefdiscussion on how theFederalRulesofCivilProcedm e arénmended,seeid.at
   423-24.
   SId 24(a)(3).Before 1966,however,theproperty provision was notsubjectto an adequate
        .

    representation caveat.See id.
    6Seeid.24(a)(2).
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 EPage
                                                                       .
                                                                            4 of 45
             .



    lntel-venoi..-Wp/?/J'c/z72/B d?F,l-,
                                       c.,Texas .'CFPB -
                                                       97Ocj)'cn '
                                                                 --fF?rfrF-?'
                                                                            ltJlSc/J-#R-ESTORE.TX'

                    . The Bureau (CFPB)DoesNotAdequately Representthe Applicnnts:
                         .                                               1

                      ExbibitC.

                    . tçFu1l Rights''or.atm inim um .Ktpermissive''Intervention should be

                       m'
                        anted;EybibitD



                 The Applicants stated in the originalm piion N d Applicatioh thatthis case
                                         '                                    .
                                                                         '.       .                       ' '
                                                 .           .

  'Fould be regarded as a politicalcharadè ifthe péople who have bçen m aterially
                                     '
                                             .
                                                                                  (       .                                             .
    impactedaredeniedàtcesstothejudiciaryand tohaveakoice.Thisclaim hasbeen
                             .                           .                                                                  '
                                                                                                                                    '
                             .                           .



    veriledb# theJointOpppsingM otion bythepartiesthemselves.
                                 '
                                                                 .            .




                 Itijnpw leftwiththishonorab1ecourttoèecideiftheApplicantsasPlaintiff-'
    Intervenors, as a tçm atter of right''and/or perm issively inçlude the Burkes and
  . ,                                                                     .
                                                                                      .       .

        Sl
         'm l
            *1ar1y siolnted hol eownersphavea stattztory rightto pm icipate.
                                                                                                      '         '               .


           n eàpplicantéanddirectlyinjuredhomèownersw.ethepeoplewhptheCFPB
        claimKtorepresent,yetthey tàiltodoso.
                 tT he CFPB was created to provide a single point of accountability for   '       .                 '
                                                                                                                        x




        enforcingfederalconsumeifmanciallawsandprotece gconsumersinthefmancial
        m arketplace'',and also Ocwen,KçUurmotto is to delightthe custom er,''Holl:rich
                                                     .




        says.TCW : believe thatanyone experiencing a fnancialhardship is l ore likely to

        fem ain in thèirhom eifOcwen istheirloan jervicen''




                                                                     4
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 5 of 45

      ln
       't'
         c.rvenol-.-W-j
                      .?/
                        -?/.
                           icalztB g?F',
                                       tc-,'
                                           .
                                           Fi-
                                             ?a-
                                               '
                                               tz-
                                                 s'.'CFPB
                                                        . V &'
                                                             -c'kvvn .'.
                                                                       //îte.
                                                                            vlît
                                                                               -
                                                                               .
                                                                               v
                                                                               l1.
                                                                                 R.ej%
                                                                                     @#'
                                                                                       X'J-
                                                                                          P,
                                                                                           #.
                                                                                            %
                                                                                            ..
                                                                                             TORLVTL
                                                                                                  -..
                                                                                                    2'
                                                                                                     .-'



                                    coxcluusiox & PRAU R

             The Applicu ts fespectfully requests that this Colirt grant the Applicants

      motion to intervene as of right pursuant to Rule 24(a)or altematively with
      permissionpursuanttoRule24@ ).



                                RESPECTFVLLY submittedthis 18tàday ofJanuary, 2019.


                                               '                                                   '
  ;              .                                              .   .

      M y nam e is JoannaBurke,m y date ofbirth isNovem ber25,1938,ahd py address
      iS46 Kingwood GreensD rive,K ingwood,Texas 77339,U dited StatesofAm erica.
      Ideclareundirpenaltyofperjurythattheforegoing,lncluding attachedexhibits,is
      A eand conzct.




                                                                                     JoannaBurke
                                                                               Te1:(281)812-9591
                                                                               Fax:(866)705-5076
                                                                        Email;kajongwe/gmail.com
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 6 of 45
   ''
   1F2/.4
   .    ':
         17.)-
         .   :(
              '
              r;16V.. .. yjP/,
              .              7z;
                               'l.f.
                                   ,6111
                                       .t
                                        .n
                                         g'lIl,,
                                               /j. .
                                                   ,a
                                                 c.ë PF
                                                      .t
                                                       'Lt
                                                         w-
                                                          .fl1r..C'
                                                                 uF'..
                                                                     P.Lf? ),(#
                                                                              -t'
                                                                                -
                                                                                !),
                                                                                  1.
                                                                                   vlz ..jjyyj
                                                                                            - rn(-
                                                                                                 Jj
                                                                                                  N
                                                                                                  .# c)
                                                                                                      Y.
                                                                                                       '
                                                                                                       .-r
                                                                                                         Là
                                                                                                         ,1
                                                                                                          . -,
                                                                                                             '
                                                                                                             xU5
                                                                                                               .
                                                                                                               1n.R L-t
                                                                                                                      7''
                                                                                                                        /
                                                                                                                        '
                                                                                                                        .
                                                                                                                        -u
                                                                                                                         'jzr'




   M y nqm e is John Burke,p y date ofbkth is July 16,1937,and m y address is46
   K ingwood Greens Drive,Kingwood,Texas 77339,United States of Am erica.l
   declaretmderpènalty ofperjurythattheforegoing,including attached exhibits,is
   tnze and correct.




                                                                                                           John B urke
                                                                                         Te1:(281)812-9591
                                                                                        Fax:(866)705-5076
                                                                              Email;alsationlz3@ gmail.com
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 7 of 45

   -?'nJ-c.l-)Ft
   .           :
               ?,'
                 ?t
                  '
                  :
                  )
                  4-.-A.tp?/7/
                     .
                             'T-ct.
                                  -
                                  fJ7/      /fc, Fca.
                                      'B./?F'
                                     ..     -       -tzb'.'C,/'I-P.
                                                                  P v&-ckvcn .
                                                                             'J7
                                                                               '?t.tir?-z/lflRC/.
                                                                                                D.
                                                                                                 V-*
                                                                                                   Ft/f'A-
                                                                                                         %a
                                                                                                          TO
                                                                                                          .    J'F2''


                                            CERTW ICATE O F SERW CE




   W e,JoannaBurke and John Burkehereby certify thaton January 18,2019,w e
   posted the attached docttm entvia USPS Priority M ailto the US DistrictCourt;

   Clerk ofCourt
   U nited StatesDistrictCom't
   Southern DistrictofFlorida
   W estPalm Beach D ivision
   PaulG .RogersFederalBuilding and U.S.Coul-thouse
   701 Clem atis Street,R oom 202
   W estPalm Beach,FL 33401


   And also served copiesto the following parties,by U SPS Priority M ail:

   CFPB œ laintiffs)

   A nthony A lexis,
   Enforcem entD irector

   C ara Petersen,
   D eputy Enforcem entDirectorforLitigation

   Gabrielö'M alley,
   M sistantLisigation D eputy

   Jean H ealey
   SeniorLitigation Counsel
   Email:jeàmhealey@ cfpb.gov
   Emnil:Jean.healeydippold@ cfpb.gov
   Jan Singelm ann
   E-mail:janasingehxmnn@ cfpb.gov
   A M D esai

                                                           7
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 8 of 45

   1/?t.f'
         :!
          lp'
         --
            (
            '
            ?,
             'l/77-W-/?J7/7-
              '   - -
                           t-z
                             .flt/
                                 .'-BI'
                                      Il'k.
                                          (.
                                           t,'
                                             F
                                             ..t.
                                                7
                                                -
                                                ,
                                                '
                                                -n
                                                 k
                                                 .-
                                                  .a-$
                                                     .
                                                     ,'.' -r'--
                                                              lu-.
                                                                 P v V-
                                                                     t.hcèx'l.
                                                                             tn -'.
                                                                                  /)'
                                                                                    /ternf
                                                                                         :f1.?
                                                                                             Ovc/o7-7î'
                                                                                                    . b
                                                                                                      -I
                                                                                                       .z
                                                                                                        3.
                                                                                                        .F.o-'5.
                                                                                                               %.i'
                                                                                                                  F(-
                                                                                                                    -2b
                                                                                                                      1?L'C'
                                                                                                                           1T
                                                                                                                            '1'
                                                                                                                            -



   E-mail:atlmdesai@ cfpb.gov

   Tianna Elise Baez
   Email'
        .tianna.baez@ cfpbagov
   Stephanie C .Brenow itz
   Emsil:stephnnl
                'e.brenoW tz@clb.gov
   Lawrence DeM illç-W am an
   Email:lawrence.w>pnan@ cfpb.gov
   trin M aryKelly
   Email:erin.kelly@ cfpb.gov
   Gregory Ryan N odler
   Email:Greg.Nodler@ ce B.gov
   M ichaelPosner
   Email:michael.posner@ cfpb.gov
   Jack DouglasW ilson
   Emnil:doupwilson@ cfpb.gov
   JanlesJoseph Sàvage
   james.savage@ cgb.gov
   Am anda ChristineRoberson
   am anda.roberson@ cfpb.gov

   M ailing A ddress:
   Consllm er FinancialProtection Btlreau
   1700 G StreetN W
   W ashingion,D C 20552
   AttorneysforPlaintt
   Consum erFinancialP rotection Bureau




                                                               8
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 9 of 45

   lnt
   . rc
      .J.       -A'JA!?plicalltz'
        -ve?lo;-.    -
                                n
                                .
                                h/?F.,
                                     k'c,
                                        .
                                          Fcavfs'.-(
                                                   .-
                                                    .
                                                    ,.
                                                     '
                                                     J--'PB v c
                                                              'hc.
                                                                 'j.
                                                                   j,cl.
                                                                       l.-l/7rcrF'
                                                                                 /t:
                                                                                   f1
                                                                                   '7
                                                                                    ..Re.)
                                                                                         h-
                                                                                          '# Ux%.
                                                                                                Tt7..'''T.-'
                                                                                                           &''

   ocu N Xefendants)
   BridgetAnn Beny
   BerryB@ gtlam com
   Andrew StllnrtW ein
   weina@ gtlam coin
   M ailing Address:
   Greenberg Traurig
   Phillips Pöint -EastTow er
   777 SFlaglerDrlve
   Suite 300E
   W estPalm Beach,FL 33401

           '
       .




   Thom asM .Hefferon 1 rohacvice)
   thefferon@ goodwinlam com

   SabrinaM .Rose-smith (prohacvice)
   srosesmith@goodwinlam com
   Catalina Amzero
   CAxlero@ goodwinlam com
   M ichelle Treadw ellBriggs
   > riggs@ gpodwinlam com
   M olly M adden
   M Madden@ goodwinlam com

   M ailing Address:
   Gooow m PROCT/R LLP
   @01New York Ave.,NW
   W ashingtonoD C 20001


   M atthew Previn
                                                       9
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 10 of 45

      Alnt.el-ve?ît7?- A.
                    -
                    ,   yp/.?/l-cf.
                                  w?t.
                                     2.
                                      ?/.
                                        ?F,
                                          '
                                          /tz.,rc
                                               .xc-
                                                  ç.'Q
                                                     CF.
                                                       IDB.v(.
                                                             )cls,
                                                                 'c/,
                                                                    .
                                                                    ).--/-
                                                                         71/'
                                                                            c?-7.
                                                                                7,-fl.Rej/*
                                                                                      N
                                                                                          ../
                                                                                            .?-J.
                                                                                                '
                                                                                                -'
                                                                                                 n$aT/
                                                                                                    A ..-.''
                                                                                                           F.A''

      mprevin@buçkleysandlencom
      M ailipg Address:
      BUCKLEYSANDEER,LLP '
      1133 A ve.ofthe Am ericas,Suite3100
      NeF York NY 10036
      àttorntysforDefenàantàOcwenFinahcialCorp.,
      OcwenM ortgageServicink,Inc.,an#gcwen
                             .




      interested Partv
      D ouglas C D reier
      ddrdier@ gibsondunn.com
      M ailiujAddress:
      Gibson,D 'lnn & Cw tcherLLP
      1499M assacùusettsAveNW
      A pt608
      W ashington,D C 20005
             '
         .




      lnterested Partv

      Jeffrey S.Rosenberg
      jsrosenberg@ gibsondlmn.com
      Eugene Scalia
      escalia@gibsondllnn.com
      PaG ck F.Stokes
      pstokes@ gibsondzmn.com
                    '
  .


      M alllngXddress:
      G ibson,D unn & Cm tcherLLP
      1050 ConnécticutA venue,N .W .
      W ase gton,D C 20036

      AttorneysforàltisourceSolutions,Inc.
                                                         10
                                                          .
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 11 of 45

    Jlnt.el-vei
    .           ??- WP/
              v(' -
                  . .  7/.jct?,?/.
                                 'Bi.
                                    i2'kc
                                        .-j w
                                            rt.
                                              ya-
                                                .
                                                r-/-s-.t'
                                                        7.z'
                                                           7-2'
                                                              s%r
                                                                ?v /
                                                                   -..
                                                                     )c'in
                                                                         .
                                                                         vcil.-n''ternctlz'?ei-
                                                                                              ..x
                                                                                                -
                                                                                                ?-
                                                                                                 /A.
                                                                                                   ,
                                                                                                   :.
                                                                                                    -.&''
                                                                                                        z
                                                                                                        '
                                                                                                        rCl
                                                                                                          Lh%L=.f
                                                                                                                ,
                                                                                                                '
                                                                                                                -
                                                                                                                '-
                                                                                                                 .
                                                                                                                 2
                                                                                                                 ''




    Interested Partv

    Predrag PaG ck Jovanov
    M ailing A ddress:
    405 N E 23rd A venue
    Apt.1
    Pom pano Beach,FL 33062
    Pro Se


    Interested Partv

    RobertSepulveda
    M ailing A ddress:
    122 SW 37th Ave
    Cape Coral,FL 33991
    P ro Se


    M ediator

    D avid H .Lichter
    M zlllne A ddress:
    2999 N ortheast 191 Steet
    Suite 330
    A ventura,FL 33180
    M ediator




                                                          11
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 12 of 45

    1-?.
       îtb
         '
         .
         î
         f.
          ?.v.e'
               z'
                l.o-;. , .-.
                       . z
                           tn-j-lî
                                 2
                                 '2'
                                   .
                                   -c,('
                                       /F?(
                                          .ao
                                            pi.
                                              It
                                               -
                                               ,
                                               .
                                               ,/f
                                                 -
                                                 .
                                                 ,(
                                                  o
                                                  -
                                                  .,a
                                                  , ,
                                                    r.
                                                     t
                                                     s..
                                                       '
                                                       A-.
                                                         (.
                                                          -
                                                          /,
                                                           -q,. -.-...
                                                                     jy)
                                                                       ,-
                                                                        ,t
                                                                         x.
                                                                          y'c,-
                                                                              k.
                                                                               !,
                                                                                .('
                                                                                  o
                                                                                  ,,
                                                                                   ).
                                                                                    ?-.g
                                                                                       ;)yt.
                                                                                           c-
                                                                                            .
                                                                                            :y,
                                                                                              .,
                                                                                               ;.
                                                                                               .-ct,j.
                                                                                                t    -
                                                                                                     #L?/-
                                                                                                     . .
                                                                                                     ...
                                                                                                         ..
                                                                                                          1t-
                                                                                                          i.
                                                                                                           t 1
                                                                                                             '.
                                                                                                              7
                                                                                                              -
                                                                                                              .,'
                                                                                                                xj
                                                                                                                 '
                                                                                                                 .î
                                                                                                                  q
                                                                                                                  .
                                                                                                                  1rr
                                                                                                                    - . z'
                                                                                                                         .
                                                                                                                         '
                                                                                                                         t
                                                                                                                         :
                                                                                                                         n..
                                                                                                                         o --
                                                                                                                           1'
                                                                                                                            =-'
                                                                                                                              à'r


                                          E X H IB IT A




                                                                12
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 13 of 45

    rJ'?,,
    .x.  ti!l-
         't
          '  'pc.';.
             1.    101-.-Wp//?
                             !icalï/.
                                    'b'
                                      -
                                      '/?F'
                                          k(t, '
                                               p
                                               r
                                               .tva
                                               . - .s
                                                    '.- .-z
                                                          '--
                                                            //.i'.
                                                            .    ?v '-C 1,.
                                                                 '        1'
                                                                          .  -p.
                                                                           .(1
                                                                             q i -./'l'
                                                                               l-.    /tervt
                                                                                         .. -
                                                                                            f-
                                                                                             t
                                                                                             -.Rc'
                                                                                                 '-
                                                                                                 )
                                                                                                 ..'
                                                                                                   t
                                                                                                   T*c1.
                                                                                                       31
                                                                                                        5-x%
                                                                                                        -. -
                                                                                                           -î
                                                                                                           .'
                                                                                                            -
                                                                                                            .
                                                                                                            z'-
                                                                                                              t7.. ZL
                                                                                                                    7-'
                                                                                                                      r
                                                                                                                      -.-Y


                           TI1E M O TIO N TO INTERVEN E IS TIM ELY
                                  A N D SH O U L D B E G R AN T ED


            The Bureau writes;the tçtim eliness''inquiry requiresconsideration ofseveral

    factors,including:

            (1)thelength o//ïzacduring wkich thewould-beintervenoractually/cacw or
    reasonably should have /(Tlown of her interestin the case before she soughtto
    jn/crvcnc;The applicantsreferenced thepastlitigation and tim elines in the original

    application before thishonorable court,including the detailswhich willberepeated

    herein.Forthepurposesofclarity,the sum m ary ofeventsare asfollows;

            (a)The Fifth CircuitCourtofAppeals (Case #18-2026)issued its original
    opinion on 5thseptem ber, 2018.

            (b)TheApplicantsm 'oteto Ocwen on September13threquestingaQualified

    W ritten Request(QW R).
            (c)A reminderletterwassentto Ocwen on October3'd,2018.
            (d) On October 23rd,Applicants received written confirmation 9om the
    Secretary of State forthe State ofTexasthatcounselforDeutsche Bnnk,Hopkins

    Law ,PLLC,were operating withouta surety bond norlicense,as required by atly

    debtcollection attorneysin the State.

            (e)A furtherreminderletterwassentto Ocwen on October241,2018.



                                                             13
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 14 of 45

    lr
     -n
      tt
       .c
        rt.
          1-v'r
              .
              '
              ,,
               '.
                ?.     l87/.
                 o.7-)z'
                       .
                           7/
                           ,.îct.
                                -
                                z
                                .-
                                 ïlt
                                   .. /,
                                       ?F'
                                         -
                                         /('
                                           f
                                           u
                                           '',1.c-
                                                 '
                                                 rt/-& .
                                                 .     -(-.
                                                          -
                                                          .
                                                          1'
                                                           T'
                                                            PB -
                                                               97Qb
                                                                  ncv,
                                                                    . cn ,
                                                                         'j'1.
                                                                             1JcFzwt-
                                                                                    l/R c/':
                                                                                           .?
                                                                                            ,r
                                                                                             ?#.
                                                                                               Tt7,
                                                                                                  Vx
                                                                                                  .'F'
                                                                                                     ().
                                                                                                       l
                                                                                                       ?.LT
                                                                                                          .T.
                                                                                                            ub'
                                                                                                              .'

            (9 On November5,2018,Hope sLaw,PLLC,an tmlicensed andunbonded
    debtcollection lawyer,sentaletterinresponseto theQW R.
            (g)On 14thNovember,2018,the Applicantsfiled an action againstOcwen
    Loan Servicing,LLC,in State Court.

            (h)()n December3rd,ocwen removed theStatecasetoFederalCourtforthe
    Southern D istrict,H ouston D ivision.

            (i) On December27*,2018,the Applicantsposted the originalM otion to
    lntervene to thishonorable court. W hen the Applicants arrived atthe Fi% Circuit

    Court of A ppeals, they received an             ordered judm entin their favor,dismissing
    D eutscheB>nkn'claim sand dem ands.

            The flrstnotice ofthis reversalwas in Septem ber 2018.The Applicants,as

    summ arized above,requested verifk ation ofthe loan from Ocw en and thatattempt

    failed repeatedly.

            TheApplicantsthen filed,on a tim ely basis,the originalM otion to Intervene

    and M em orandpm forconsideration by tM shonorable court.TheM otion istim ely.

            (2)theextentoftheprejudicethattheexistingpartiesmightxz/
                                                                   -f/c
                                                                      'rasa result
    ofthewould-beintelwenor'sfailuretoapplyfqrïnfe/-venzjoaassoontz,
                                                                   :sheactually
    /caéw orreasonablyshouldhave/tzltlwaofherinterestin thecase;
            The question should really be itl-low w illthe 300-000+ com plainants since

    2015 view the B ureau's alignm ent w ith O cw en in this Joint M otion. and
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 15 of 45

   Alntelwe?'?t??-.'W.zpxp/fctrf
                               .?2/Bu;'
                                      .
                                      '
                                      ke!F
                                         .ècxas:C-ki7f
                                                     '.
                                                      '7.
                                                        s vDck
                                                           t' ven .
                                                                  '.
                                                                   J3
                                                                    '?tcrnal-Pvc/-
                                                                                 .'v
                                                                                   Nl..
                                                                                      ul-
                                                                                      ' 7nbn.
                                                                                        w   '
                                                                                            1n
                                                                                             o.R.Fu'.
                                                                                                    F.-Y'
                                                                                                    '

    hzrtherm ore.wàv are they opposing a consum ersM otion to Intervene?'' Afterall,

    they are supposedly the tf onsum çrBureau''

          In nnqwer to ihe question m ised by the Bureau; As adm itted in the Joint

    Opposition M otion,discovery isnotcom plete,tlle case has noteven reached pre-

    trialstage and there is currently pending before thishonom ble court, a m otion to

    dism issby Ocwen.The existing partieshave notsuffered,the sam e cqnnotbe said

    about the Intervenor, or the 300,000+ complainants, should this application be

    denied.

           (3)the cx/ca/of theprejudice f/lcfth* would-be intervenor mightxv-Fer f
    intervention isdenied,
                         -

           A s outlined i,
                         n the originalM otion to lntervene,a hom estead is personally at

    l'isk for the Applicants ifthisapplication is denied,butalso,there isthe 300,000+

    currentcomplainants,aswellasthecurrentandpastinjured txborrowers,consumers
    and hom eowners'',who are avidly tracking this historic and important legalcase

    dwoughoutthecoupûy.The stakescould notbehigher.

           In s          ; a denialofthisApplication would be devastating,noto1 y for

    the Applicants,but for the people of the United States of Am erica who seek a

    tansparentand open fom m in relation to a company (Ocwen) who contluously
    flauntscourtm andated ordersand consum erlawsnationw ide,overthe lastdecade.




                                                    15
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 16 of 45

    I,
     r?,'
        c.!,.venot
        .     . r.
                 w.,. z1,.
                      .
                          x?/
                         ,s .1* z0,n)
                              c..   .kn
                                      D/.
                                        z?
                                        ?..
                                          ,
                                          tV
                                           ce.
                                             a,'
                                               -(.
                                                 v
                                                 ,a-,
                                                    -.
                                                     ,-r.. -,F
                                                     .,      .
                                                             7,
                                                              '
                                                              13 v #-
                                                                    *c,
                                                                      ..
                                                                       vc-?-..
                                                                         ,.
                                                                          -  ,F
                                                                              ,?k   ,?,
                                                                                -?.i.
                                                                                    - .,
                                                                                       w-t
                                                                                         ..
                                                                                          ,7,rk
                                                                                          .,  )c,.
                                                                                                 f.
                                                                                                ..
                                                                                                   '
                                                                                                   ..
                                                                                                    -
                                                                                                    ,#,'
                                                                                                       .vz'-
                                                                                                           '>
                                                                                                            sDa
                                                                                                            ,
                                                                                                            . 'Tt
                                                                                                                '
                                                                                                                .
                                                                                                                -
                                                                                                                .) n'
                                                                                                                 ,
                                                                                                                 -  1
                                                                                                                    U.
                                                                                                                     '
                                                                                                                     t-7t.
                                                                                                                       -.z'

            The result; illegally foreclosing on thousands of hom esteads, creating

    uncertainty and despair for the lives of those farnilies,their children and future

    American generationts).
            (4)tkeexistence o-/-z/n/-çzjc/circumstancesmilitating eitherfororJglïn-s'fa
    determ ination thattke application is tim ely;

            Allowance and consideration should be given to the factthatthe Applicants

    are pro se and only discovered the availability of ûling as an <Ilntervenor''in

    D ecem ber20l8.U ntilthistim e,they w ere com pletely tm aw are ofits legalexistence.

            Hence,assoon asthatwasdiscovered,theApplicantsbegan to study and learn

    how to even file as an lntervenor.The Applicantsthen had to prepare the M otion

    and M em orandlzm ,w hich,as this parties and the C ourtw illnote,is fairly detailed,

    with thepurpose to ensuretheApplication iscomplete and compliantto the 'àro
    se '
       s ''bestability.

            The application w asnotonly tim ely,itwas delivered to the partiesand this

    honorable courtvery quickly indeedagiven the tim eline.




                                                             16
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 17 of 45

   .
   v
   r/'
     1/.'
        c
        .3.-
           3,en01-#-A'ps
                     .1. k vk
                            ftc/;
                                f;lt.
                                    /?1/7'
                                         ,l-
                                           ,
                                           c.a.:.
                                                '
                                                -
                                                t'
                                                 -c
                                                  '.
                                                   v
                                                   ,.a+j,
                                                        -a-C'
                                                            ''
                                                            .zï
                                                              %'
                                                               .
                                                               P'-,!?v -ckvcn ..
                                                                               ,%lt.,
                                                                                    cr3.
                                                                                       zc
                                                                                        -
                                                                                        vf1..
                                                                                            Pké.z
                                                                                                ./
                                                                                                 .-
                                                                                                  .=
                                                                                                   )
                                                                                                   -f-
                                                                                                     1-,.
                                                                                                        $'
                                                                                                         r
                                                                                                         w.' L'
                                                                                                         .    z.
                                                                                                               v'
                                                                                                                r
                                                                                                                .é
                                                                                                                 '''




                                     E X H IB IT B




                                                         17
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 18 of 45

   l'ntc?a/t;
            ?st?/-.-WXoplicant.Pg,
                    . .n.
                                 /?,
                                 ' /Jc.,Ft-az/-ç.-C..
                                       '            F1
                                                     PB v&-ckven ..fF?/zrF-,
                                                                           vz?f
                                                                              '
                                                                              .Ref',
                                                                                   *,u/?
                                                                                  œ'   -â7Kî'r&x
                                                                                             '' R.
                                                                                                 r-'.
                                                                                                    r.-Y




                    THè APPLICANTS POSSESS G CONTESTABLE
                                     INTEREST IN TH IS AC TIO N

          Opposing Jointco= selare operating underthem iqconception tbattheM odel

   Rules contain an express duty for them to zealously advocate on behalf of their

    clients.They com potm d tbis m isconception with the belidf thatzealous advocacy

    autholizesabrasiveness,bullying,hardballlawyering,and aw in-at-all-costsattitude,

          H ow ever,over20 yearsago,theABA 'SM odelRulesintentionally elim inated

    an exprissduty to zealously advocateand replaced itwith aduty to representone's

    clientwith ttreasonable diligenceo''

          H ere,the CFPB have aligned them selvesw ith opposing colm Fel,strike one.

    To add insultto injtuy they havechosen tobetheauthorofthismotion,striketwo.
    Then throughom thism otion they havem adeclaim sthatfailin 1aw and in com m on

    sense,strike three. ln tlzis regard, let's discuss the folloNvhlg statenzent as an

    exnm ple;

                      B.Theproppsedintervenorshavenointerestinihlsaetiem
                            ltl'he proposed intervenors have not met their burden to

                  shùw that they H ve a ftdirect, substantial, legally protectable

                  interest''inthesubjectofthelawsuit.




                                                    18
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 19 of 45
    ?'
   ,   -
       r,
        /tc.,
            ï-l
              zu
               c,
                vt-
                  zr-...
                       m-y
                         r
                         .?Jp//(:
                                .
                                'r
                                 -z
                                  .,?/
                                     .:;
                                       ,/.
                                         fî..
                                            -
                                            iL-
                                              .o
                                               '
                                               v, ïz
                                                   .
                                                   !--
                                                     rt
                                                      ./.
                                                      - -
                                                        .
                                                        ,
                                                        --.' Z'E
                                                               ;-.
                                                                 /..
                                                                   L)'
                                                                     !.
                                                                      zu)c.;.î.
                                                                              '
                                                                              ct
                                                                              . '-
                                                                                 l....
                                                                                     (lïJti-r/
                                                                                             '.
                                                                                              ?u
                                                                                              '-7,1..
                                                                                                    /.
                                                                                                     2c
                                                                                                      g?.-xf
                                                                                                           :.l.
                                                                                                              -,g$.
                                                                                                                  '
                                                                                                                  ,r tzo
                                                                                                                       ' ..
                                                                                                                          -,
                                                                                                                           !t

                        QUESTION -Surely,it'suncentestablethatone'spropertyisa
                       Gdireet, substantial, Iegally protectable interest?'' See M id-

                        Continent Cas.Co.v.Basdeo,2009 U.S.Dist.LEXIS 123981

                        (S.D.Fla.Aug.7,2009)Legallyprotected interestisdenned as
                        N om ething m ore than an econom ic interest.Itisone w ltich the

                        substandve law recognizes as belontine tn or beint ow ned bv

                        theapplicant.In xum ,a legally proteetableinterestisan interest

                        thatderivesfrom a legalright,and the Eleventh Circuit has in

                        no uncertain term s excluded from this dennition ''purely

                        econom ic'finterests-''



                                 W hile the proposed intervenors recite their ongoing civil

                        actions,those actions appearto have begun as early as 2011,and

                        largely involve allegationsrelated only to theirow n property.



                        FACT -The Parties in the 2011 lawsuit are D eutsche Bank v

                        Burke,et a1.This case does not nam e Ocwen as a party and

                        hence would Rfail''asa Rdirectinterest''asa m atter oflaw . The

                        A pplicantssued O cw en shortly aftertheD eutsche B ank v B urke

                        Appeal decision in late 2018 - for the reasons as intrlcately

                        detailed in the originalapplleation.




                                                                19
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 20 of 45

   1'nt
      rc/-vtzzltw-.
                  -Wpps
                    k.
                       q-ct-           c.,Te-
                           fnt'B d??'/('    b-as :cz'7
                                                     --r-'z'
                                                           .?v OLï'iv
                                                                    t'
                                                                    ecn ..v
                                                                          f/?/-crnlrf/.Ac/.
                                                                                          :# '
                                                                                             S'
                                                                                              I-O.R.E TLX-

                  It is unclear that the Burkes' interes? would be impaked,

                  particularlywherethey areseeMng toprotecttheirinterestinalready

                  pending litigation-



                  QUESTION -Thequestionis;whetNertheauthor,theCFPB,is
                  adm itting on the reeord that they have dther not read the

                  Applieants motion, mem orandum, riferenee casets) and
                  exhibitsoù liberally constrlling theargum ent,they are being
                  Adckedly obtuse to&vards pro se counsel 1: an aet of zealous

                  advocacy.




                                                     20
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 21 of 45

    Inta..?
          -wt?
             .'F4p,
                  z-.-'I
                       .
                       !'
                        .
                        ?
                        /?,?jc-,
                               '/?F2.
                                    /f-li.
                                         li.
                                           '
                                           j
                                           -t
                                            -t.
                                              t'f
                                                -kà-r.
                                                     ?b'-t
                                                         '--
                                                           zrf/-
                                                               ';-
                                                                 kr   -c1!,t?,k
                                                                              !..J,
                                                                                  '7/.
                                                                                     '
                                                                                     tv
                                                                                      .rnal.#t?/'
                                                                                            ..  -+/.
                                                                                                   z 'k'.
                                                                                                        7- .
                                                                                                           (.
                                                                                                            I-
                                                                                                             L.
                                                                                                              -
                                                                                                              ''
                                                                                                               T''
                                                                                                                 r




                                       EX H IB IT C




                                                           21
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 22 of 45

   ,ISt(f
        J?.).
            p.
             td1.       l/-
                1t7F...W'
                      -   ?.
                           /
                           vJJ
                             'l
                             )eCJ?
                                 'F.
                                   ?/jjD
                                       7I.
                                         i1.,jf
                                              -t
                                               '
                                               i',r
                                               -  .
                                                  1
                                                  v
                                                  .'
                                                   .
                                                   K.
                                                    J'
                                                     -
                                                     A
                                                     ..(.
                                                        1-%
                                                          .r..(-
                                                               .
                                                               a<w..
                                                                   -..
                                                                     L
                                                                     3
                                                                     n
                                                                     .lsz
                                                                        r#
                                                                         ?
                                                                         ''
                                                                          -(-
                                                                            ,4.
                                                                              '
                                                                              t,ép
                                                                                 .,
                                                                                  :z
                                                                                   .
                                                                                   ,
                                                                                   ..i
                                                                                     Fl.
                                                                                       I/.t;
                                                                                           -,.
                                                                                             ;.
                                                                                              y.
                                                                                               )Lg
                                                                                                 ..
                                                                                                  /
                                                                                                  ..!.c
                                                                                                      j
                                                                                                      qj.
                                                                                                        -7
                                                                                                         .
                                                                                                         -
                                                                                                         ,
                                                                                                         27
                                                                                                          2
                                                                                                          u
                                                                                                          -t
                                                                                                           ('
                                                                                                            k
                                                                                                            -
                                                                                                            3/-
                                                                                                            . 7..
                                                                                                                w%.
                                                                                                                  z
                                                                                                                  '
                                                                                                                  r Ji
                                                                                                                     n
                                                                                                                     tkw
                                                                                                                       '
                                                                                                                       .
                                                                                                                       I
                                                                                                                       S,
                                                                                                                        '
                                                                                                                        ?F'
                                                                                                                          .
                                                                                                                          1
                                                                                                                          ,î
                                                                                                                           h
                                                                                                                           .
                                                                                                                           k
                                                                                                                           ,
                                                                                                                           z

                      THE BUREAU ICFPBIDO/SNOT ADEQUATELY
                                  REPR ESENT TH E G TERVEN O M


            The EuointOpposing Parties state.
                                            .R'rypically,representation is considered

    adequated<ifno collusion isshown betweentherepresentativeand an opposingparty,

   ifthe representative doesnothave orrepresentan interestadverse to the proposed

    intervenor,and iftherepresentativedoesnotfailin fulfillm entofhisduty.

            This is a contadiction when the parties have joined together againstthe
    Applicantswho are 'tborrowers,consllmers,and hom eowners''.



                                         Discrim inadon in Com m unicatlon

            The B ureau senta copy of the <slointO pposition''via em ailto the A pplicant

    JoannaBurkes'em ailat2.50pm on M onday,14* January,2019 with thefollowing

    covernote;



                     f'Joam)aand John Burke:please see theattached docu> entthatthe

                     ConsùmerFinancialProtection Bureau and Ocw en defendantsfiled

                      today.A hard copy ofthisiling isalso being sentto you viaUPS.''

                               Regards,

                              Jan Singelm ann
                              SeniorLitigation Connsel
                              Corlsllm erFinancialprotection Bureau
                              202 435 9670
                              jan.singelmann@ cfpb.gov

                                                             22
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 23 of 45

   lntez-vc,-v-.-W-'1);.
           vt       .
                       31,icantB 1/F,/ct?, Ftxas .'C,.
                                                     /7f-'5 )7&-c;.
                                                                  j.
                                                                   'cl'
                                                                      l...
                                                                         f77/'
                                                                             &F'
                                                                               v,
                                                                                Ct'
                                                                                ..
                                                                                  p7
                                                                                  ...RC/.
                                                                                        D#RESTO .71FA
                                                                                                    '''




          The Fifth Circtlits' statem ent above should also be considered by

    idadversarial''partieswhen filing a itlointM otion of Opposition'',especially when

    both partiesclaim to t'representthe consum ersl oaowers/hom eou ersbestiaterest',

    and thecasein question is100% dedicatedto actstaken byOcwen thatinjtzred and
    dam aged E'boaowers/cons= ersl om eou ers''nationwide.

          Here, neither party attempted to contact the Applicants (classï ed as
    itborrowers/consumers'')priortoftlingtheir<iloitltM otion ofOpposition''.Clearly,
    as it's a jointmotion,the Bureau and Ocwen have enjoyed communication and
    agreem entw ith regardsto the çtborrùwers/consllm ers''Intervenors'Application. lt

    isH efutable,basedonthisjointact,theBureau isnotgoingto adequatelyrepresent
    the lntervenors.


                                                   23
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 24 of 45

    @
    '
    /'
    #
    .?tt
       Bl.).  ,;
           'ti..
               107..
                   ..'
                     f1.
                    /J   '1
                          ?l
                           *t
                            '.
                             :ff   'x
                                    3
                                    '1
                                     J1é'
                                        i'3:IWCC-!
                      ;)
                       j2   .  .I1/..
       .
                        .




              O cwen and Erbev's ShellCom panies- a Svstem ofm cepdon


             The preem inent com plaint to-date regarding Ocwen, which details its

   sophisticated andpre-m editated organizationalstructureto avoid txxes,courtorders

   andallow thecorporationtomnintainitsmonopolyandillegallyevicthomeowners
    from their hom esteads,is nam ely the action which com m enced and subsequently

    settled recently in the State ofFlorida;




                       Ocwen D erivative Action Litigation Consolidated Verified

                       ShareholderComplaintCase 9;14-cv-81601-W PD,Doc.143,Page

                       71,#188.,Southet-
                                       nDiskict,Fla.tsettledl.


              Reading this one complaint will provide this honorable court with the

    oversight to see that as clever fnancial and legal m anipulators, Ocw en has

    system atically and overthe lastdecade,successfully tigamed thesystem ''.



                        <ton or about Febnlary 26,2014, Benjamin M . Lawsky,
                        SuperintendentoftheNYDFS,addressedaletler(the February26
                       Letter'') to the Company's General Counsel, Timothy Hayes,


                                                     24
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 25 of 45

                                                <-
                                                tas
                                                ..zc'   4.
                                                     Djor
                                                    .!    7v
                                                           t-.
                                                             '
                                                             ?c.'
                                                            '-  J.
                                                                 '
                                                                 lrt
                                                                   c.
                                                                    p;-
                                                                      ./i
                                                                        l.
                                                                         /J.c.
                                                                             p;
                                                                              .l..
                                                                              ,  ?(
                                                                                  .
                                                                                  .1
                                                                                  y7./
                                                                                     'te)
                                                                                     .  .
                                                                                        d'
                                                                                         ..
                                                                                         .,
                                                                                          ;);
                                                                                            )
                                                                                            uJ2J-
                                                                                             ...7
                                                                                                .'
                                                                                                 ah
                                                                                                  -'''
                                                                                                     w'
                                                                                                     z().
                                                                                                        7
                                                                                                        -
                                                                                                        /
                                                                                                        '
                                                                                                        t4é?
                                                                                                           :J'
                                                                                                           . -'
                                                                                                             /-'
                                                                                                               -!z
                                                                                                                 .'

                seeking documents and information concenling tzansactiolzs with

                theCompany'sao liatesstting,inrelevantpa14,that:



                The Departm ent's ongoing review ofOcwen'sm ortgage servicing

                practices has uncovered a num ber of potential conflicts of

                interest be> een O cw en and other public com panies w ith w hich

                Ocw en is closely affiliated.



                lndeed,the factsour review hasuncovered to date cast serious

                doubts on recent publk statem ents m ade by the com pany that

                O cw en has a dtstrlctly arm s-length buslness relationship''w ith

                those com panies.



                W eare also concerned thatthistangled w eb ofconflictscould create

                incentivesthatharm borrow ers and push hom eownersunduly into

                foreclosure..
                            As such,we are dem anding additionalinformation on

                these issuesaspartofourreview .''- SeeD oc.143.Page 195 of227.



                       Joinder ofA ltisource to the L aw Suitis Essvntial

          Itisquizzicalw hy A ltisotlrce isnotparty to tlzis com plaint.lfthisA pplication

    to Intelveneisranted,itwould bearequestofthisCom t,toallow joinderofshell
    companyAltisource,with am ajority and confictinginterestheldbyErbey.


                                                     25
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 26 of 45
    ?',
      ),
       .
       ,t?-,'-.t.-7
          .t
           .      --
                   t.
                    'd
                     s
                     -'
                     r,
                      -t
                       ''
                       -,
                        7t
                         )
                         -
                         '
                         ;/
                          '
                          ;--.-t-
                                :
                                '
                                1!'-.-
                                 .,
                                  -  ;
                                     '
                                     ,t
                                      -
                                      ï
                                      .îk
                                        r;r(î
                                            .
                                            '
                                            -r-
                                              .3
                                               .
                                               6
                                               ,
                                               j'
                                                rJ'
                                                 r?
                                                  '
                                                  . -,
                                                     kq
                                                      .i
                                                       -2
                                                        --;
                                                          f
                                                          4
                                                          :'
                                                           çb
                                                            ':
                                                            . ' l.(
                                                             -.    1-;--:k.-'tï
                                                               , - L
                                                                   .           'tï.-;
                                                                              --    L-.
                                                                                      -(L
                                                                                        .--
                                                                                          .-;
                                                                                          ' f   -1
                                                                                                 --
                                                                                                  ' f
                                                                                                    L
                                                                                                    -'-
                                                                                                      k.
                                                                                                       1
                                                                                                       k
                                                                                                       -'
                                                                                                        tf
                                                                                                         -
                                                                                                         :
                                                                                                         k
                                                                                                         '
                                                                                                         -,
                                                                                                          vz
                                                                                                           '.-.
                                                                                                              ?-
                                                                                                               '
                                                                                                               ;
                                                                                                               ,.
                                                                                                                1
                                                                                                                '/
                                                                                                                 -
                                                                                                                 .
                                                                                                                 -t
                                                                                                                  L
                                                                                                                  '
                                                                                                                  -
                                                                                                                  ',
                                                                                                                   '
                                                                                                                   -l
                                                                                                                    -k
                                                                                                                     ''(
                                                                                                                       '/.i
                                                                                                                       .  r-é?.
                                                                                                                              /
                                                                                                                              'p
                                                                                                                               r.-î
                                                                                                                                  zi-
                                                                                                                                    ..--/
                                                                                                                                        .
                                                                                                                                        4
                                                                                                                                        k2.
                                                                                                                                          t...
                                                                                                                                             -
                                                                                                                                             t.
                                                                                                                                              -.
                                                                                                                                               t
                                                                                                                                               --
                                                                                                                                               '.-
                                                                                                                                                 '
                                                                                                                                                 ù
                                                                                                                                                 p--,
                                                                                                                                                    !k
                                                                                                                                                     .

                              PlaintiffsW .A.Sokolowskirçsokolowski'),HeleneHutt(ç:Hutt'')
                              and Robert Lowinger (çtowinger'') (collectively, ETlaintiffs''l
                                                                             /
                              bring this consolidated shnreholder derivative action on behalf of

                              nominaldefendantOcwenFinancialComoration (ççocwen''orGçthe
                              Comjany'')allegingwrongdoingagainstcertaincurrentand/ornow
                              foz-m er m em bers of Ocwen's Board of Directors and Ocwen

                              Oocers,including W illiam C.Erbey C:Erbey''),Ronald J.Korn
                              CKonz/'lW illiam H.Lacy(ttacy'')RobertA.SalcettiCçsalcetti''l
                              BaIO N.W ishCûW ish''),W ilburL.Ross((çRoss'')andJohnV.Britti
                              C%ritti''l7
                                        -
                              certain O cw en-reh ted entities includlne A ltisource Portfolio

                              Solutions,S.A.tltAltisottrcenl,HomeLoanServicingSolutionsLtd.
                              CtHI,SS'')5 Altisource Residential Comoration (ttRES1'')7 and
                              AltisotlrceAssetM anagementCom oration(:tA.AM C'')(collectively
                              theE&Related-party TransactionDefendants''orGGRPT Defendants'l'
                              A ltisource subsidiary Beltline Road Insurance Agency, Inc.

                               (<% elt1ine'');DefendantRoss'privateequityfund,W L Ross& Co.
                              LLC CW LRoss''),andcertainrelatedinvestmentftmds(collectively .
                               theççltossFundDefendants'').

                              -
                                  ln Re:Ocwen DerivativeAction Litigation Consolidated Verified

                               Shareholder Com plah tCase 9:14-cv-8160l-W PD ,D oc 143,Page

                               1,& stparagraph.




                                                                                         26
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 27 of 45
                                                    '.
   1nJc.l.-p,(
             .
             :
             -
             pr
              ...?y....z;)j
               t(.        -)j).cgf-
                            .
                                  ?2t ;,2,j.   ,, -i
                                           ,(-(.
                                               -   ï-N
                                                     6
                                                     b
                                                     .
                                                     ;.
                                                      ,
                                                      -
                                                      a
                                                      .w.f-,
                                                           ;.-
                                                             c
                                                             b-.
                                                               - aa.
                                                                   vi
                                                                   c-.
                                                                     /
                                                                     '
                                                                     a.:
                                                                       q-
                                                                        a)s,
                                                                           ! r..v
                                                                                p
                                                                                gs,
                                                                                  st.
                                                                                    pJ-.
                                                                                       ,./
                                                                                         .jy/c
                                                                                             .fu
                                                                                               v
                                                                                               -1
                                                                                                ..,.:z
                                                                                                     &-
                                                                                                      .
                                                                                                      rr
                                                                                                       /.t
                                                                                                         .
                                                                                                         n-
                                                                                                          tc/-
                                                                                                             ..
                                                                                                              i2
                                                                                                               k.
                                                                                                                /L
                                                                                                              ...
                                                                                                                 -.
                                                                                                                  j-6>
                                                                                                                  .  ...k
                                                                                                                        '-
                                                                                                                         :,
                                                                                                                          '
                                                                                                                          ''.T
                                                                                                                            ktt
                                                                                                                              .-
                                                                                                                               ..
                                                                                                                                )pts-:U'
                                                                                                                                      r
                                                                                                                                      --.
                                                                                                                                        ,'
                                                                                                                                         F'




              Altisource manages the <eltealservicinf 'platform,which is key to this
    comp1aintand discovel'yrequestsby theBureau (CFPB).



                        Edon August10,2009,Ocw en spun offitsEr cwen Solutions''line

                        of business into Defendant Altkource Portfolio Solutions, S.A.

                        CW ltisource''),a separate publicly traded company incorporated
                        under the law s ofLuxembourg w ith itsprinéipalexecutive ofsce

                        purportedly located at40,AvenueM onterey,L-2163 Luxembourg,

                        GrandDuchy ofLuxembourg.




                            M tisource provides O cwen w ith its m ortgage servicing

                        platform called REM serviclng as well as foreclosure related

                        Servlces.5'




                        -
                                ln Re:Ocwen D erivativeAction Litigation Consolidated Verified

                        ShareholderComplaintCase 9:14-cv-81601-W PD,Doc 143,Page

                        16,M 2.




                                                                     27
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 28 of 45

   lntelwenoi-.
              'Aarp/.
                    /s
                  . .'l'cs-
                          ?/pfBlsrke,rca-tz,!-.'CFP-B v&'cè$,
                                   .                        'cs.).
                                                                 'lnteriïalJt(,
                                                                              /.
                                                                               *
                                                                               '4
                                                                                ,
                                                                                5. ,,5-'FftR.ffFA''
                                                                                          '




          From theApplicu tsoverview oftherecord,thereisnospecitk requestsmade

    ofAltisourceand/ortheGcertain O cw en-related entities''W asubpoenasordiscovery,

    and that is problem atic,given the software is A sted for the day-to-day digital

   m anagem entofloansand Gtaccounting''forGiborrowers''fortheperiodin question in

    this com plaint. Fnrtherm ore, this ij the software which has been banned by

    approxim ately 20 States nationw ide.



                          Conlliet:oflnterestPast.Presentand Future


          Thejoint opposing partiesstated;ttif the reoresentative does nothave or
    rvpresent an intvrest adverse to the proposed intelvenor...''A s outlled in the

    originalM otion to Intervene,there aretoo m sny govem m entççconflictsofinterest''

    to trustthe Bmeau to representthepast,presentand future maliN ed,ljured and
    dam aged Gborrowers''>%tconsum ers''5hom eownersand citizens ofthe United States

    of Am erica, as a dlrect result of Ocwen's v eed, klcluding those parties which

    H owingly colluded w ith them .


          The m ostinfam ous,w hich the Applicantspreviously docum ented,includes

    Steven W .M nuchin,Secretary oftheU S Treasury,form erly Goldman Sachs,n llne,



                                                 28
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 29 of 45
    .                                          .   .   .         .   i   .
   lntervenor .- A
                 .J?
                   .
                   p/J'ctz??/Bf,
                               f?'/tr
                                    c
                                    .,'
                                      F.'
                                        exas .'C.
                                                F,PB v Ocktî
                                                           cn ...J7?/'
                                                                     cr?fal
                                                                          .&t. a',
                                                                             a/.     E.SJTO .'/
                                                                                 4jPV.        z
                                                                                              w-.
                                                                                                z
                                                                                                '
                                                                                                /'
                  .




   Indymac BG         and OneW est Bank and Joseph Otting,sittlg Director at the
   OCC/FHFA ,form erly G oldm an Sachs,OneW estBank/CIT.
                                    i

         In this response,Applicants hil lightUS Secretary ofCommerce,W ilbur
   Ross,Jr.,due to ltis direct and ongoing relationsMp w 1t.
                                                           11 Ocwen and working

   relationship with the Bureau. lnsider lading is a chm inaloffence -ask M artha

   Stewart-yetwehave governm entturning a blind eye to the Ocwen InsiderTrading

   dealsby W ilburRossJrC;Ross'')and hisconfictsofinterest:-




                 Kfpriorto these revelations,how ever,Defendants W ishmRoss and

                 Erbeysoldm orethan $62xnillion worth ofOcwen com mon stock at
                 intlated prices w hile in possession of materiat non-public

                 informntion, th. avoiding subsfnntial losses they w olzld have

                 incurred but for their illegal insider trading.'' - ln Re: Ocwen

                 Derivative Action Litigation Consolidated Verifed Shareholder

                 ComplaintCase 9:14-cv-81601-W PD,Doc.143,Page 71,#188.,

                 SouthernDistrict,Fla.tsettledl.




                                                   29
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 30 of 45

    1X/.
       '
       e
       .1-
       -.vc.,
            u(.
              -
              )-
               ;'..' 'j
                      ..
                       7/
                        -?/.i(L
                              a
                              -cl
                                x;lfa
                                    P
                                    oi.
                                      Il''keT




                                                 COUNT XW

                     (AgainstDefendantsErbey,Rossand W ish for InsiderTrading),
                     Doc.143,Page 157.


                     InsiderTrading:You areprohibitedby Company policy andthelaw

                     9om buying orselling securitiesoftheCompany atatim ewhen in

                     possession ofçtm atezialnonpubli
                                                    ,ci
                                                      nformntion.''(J#.,p.12 of21)-


                     çç-lnheRossFtmdDefendants(asdefmedbelow),whohadaccessto
                     inside information concerning Ocwen because their deputy and

                     managing mem ber,DefendantRoss,atoraboutthetimethathew as

                     serving asa DirectorofOcwenrsold over $225 m illion ofOcwen
                     stock inthe open mlrketaswellasback totheCom pany atinfhted

                     prices in 2013 and 2014 at a pointin time when the Company's

                     fm ancial     ste
                                     ltem cnts   were    not   in   com pliance   w ith


                                                        30
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 31 of 45

   l.
    nt>
      elwenor ..W.
                 -.
                  pplicantP
                   -
                          op-
                            r?'
                              ,
                              /Jk
                                .
                                ?,T.exas .-CIVI.JB
                                                 . vOc),
                                                       ven .'./
                                                              5îternal.7?.c/.
                                                                            -#. .
                                                                                )-#V
                                                                                :  .F&
                                                                                    . . T'
                                                                                         /.-
                                                                                         - A''
                                    l

                GenerallyAccepted Accounting Principles (GQGAAP'')...''- Doc.
                 143,Page4,#5.



                                        y            '                              '
          TofullycompreàendRosssdeepinvolvement-tothisdaywithOcwen-tllis
   honorable courtshottld review the above styled D erivative acfion and com plaint

   (settled)in depth,where itdetailsRossand hischain ofshellcompanies,how he
   sold Ocwen his m ortgage servicing com pany AHM SI, renam ed to H pm eward

   Residential,lnc.,in 2012,as: resultofthe fm ancialm eltdown in 2008.


                 ED efendantRoss served asthe Chairm an oftheBoard ofAHM SI

                 and thereafter Homeward until that corapany vias acquled by

                 Ocwen in December2012 foran aggregatepurchase price of$766
                 m illion.Hom eward wasin the businessofloan sezwicing and,ator

                 arotmd the tim e of itq acquisitiow its loan serd cing portfolio

                 consisted ofinexcessof575,000lonngwith an outstandingprincipal
                                                                   '
                                                               .



                 balance of approximately $150 billion.Through the purchase by

                 Ocwen,Homeward becam e a wholly-owned subsidiary ofOcwen.

                 Priorto itsacquisition by Ocwel Hom ewardwasoneofthelargest

                 independentmortgage loan servicers in the United States.Attie
                 tim eofitsacqulition in 2012. . .'' D oc.143,Page 11,#27.
                                            .
                                                 -
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 32 of 45
   'ln
     'teF-vczrtv .
                 -W py/i-call/.
                              'B g,
                                  fF''
                                     /cc!Ttxas .-u
                                                 '
                                                 e-.
                                                   kr
                                                    -
                                                    '-.
                                                      /-
                                                      '
                                                       'a
                                                        2? v O cq$.
                                                                  'cn ../
                                                                        .'
                                                                         lîternal./
                                                                                  9tp'.
                                                                                      D.?
                                                                                        '
                                                                                        a
                                                                                        V. .
                                                                                           ISTO
                                                                                             '   '
                                                                                                      ''
                                                                                                       T.
                                                                                                        zj''
                                                                                                       ''
                    Qx                '                                              .



           D espitethis,thereisno m ention ofRossinthecom plaintby theBureau.Ross,

   a form er Director foç Ocw en during the period the Bureau is hw estigating. This

    showsbias and a conflictofinterest.TheButeau could notrepresenttheApplicants

    forthisremson alone.



                                  Both Joint O pposine Parties have
                          C ontinuouslv & C onseiouslv F ailed in their D uties


           Thejointopposingpartiesstated;c&...and l
                                                  iftherepresentativedùesnotfailin

    fulfillm ent of his duty''. As outlined in the original M otion to Intervene and

    supporting M em orandum ,both theBe eau and Ocwen havefailed in theirduties.To

    reCaP;

           (i)     TheCFPB istlghting foritsown survival,with many claimsand 1aw
                   stlitsnationw ide,including by O cw en in this very 1aw suit,claim ing the

                   Bureau,1ed by a singleperson,isGtunconstitutional*'.;

           (ii) One doesn'tneed to repeatwhy Ocwen hasfailed,with theBureauis
                   own complaint(Doc.1andExhibits)detaiM gthefailuresand also the
                   Applicantscase againstOcwen.E


    7Ocwenschallengeinthiscase,wheretheyasktheDOJtojoininsupport-JudgeKennethMarraoftheU.S.
    DistrictCourtibrtheSouthem DistrictofFloridadecM edOcwen'stequesttoseek U.S.Attom ey Go etrnlJe1
    Sessions'viewsontheCFPB'Sconstimtionality.ln aseparateorderJune2,Man-asaid it'sûepremature''toinvitethe
    Attom ey General'sviewsatthispoint.
    8eSeeJoanna Burke v Ocwen Loan Servicing,LLC,Case 4:18-c4-4544,D istrictCourq Southern
    D istrictofTexas,H ouston D ivision
                                                      32
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 33 of 45

   li7/.
       t
       c.l-verst?/-,-ALp
         .
                       .
                        p /-?-c.
                         .
                             '
                             . :???'
                                   /Bulke,
                                        .
                                         '
                                           Ftrxcz5'.
                                                   -C.1-
                                                      .--PB v Ockven :k-'
                                                      ..   .            /7/'
                                                                           cr?îcr/
                                                                                .-Rc/
                                                                                    .J
                                                                                       --;'
                                                                                       .  fr
                                                                                           ' ..%TO
                                                                                                -. o'T
                                                                                                     '..
                                                                                                       A'
                                                                                                        .




                    Tht CFPA Ouestion:Can theButeau R elv on CFPA
                         to PreventIndividualsfrom Iatvrvenine?


             The JointOpposed M otion continues;GçBecaùse the CFPA does notpermit
                                 '
                                                  .



    private rio ts of actiop. the proposed kuervenors have no separate interess itl

    asserting theirclaip s here.Rather,the Bureau ispresum ed to adequately represent

    theinterestsofconsxlm erstbrough itsenforcem entm atters...''.

             Firstly,the question of the Bureau's constitutionality before thlshonorable

    courtwas not decided, but rather stayed, as the Hon.Judge M arra opined that

    Ocw en'sclaim sFere ççprem ature''. Should thism atterbe discussed and m led on at

    > laterstage,and ifthe Courtagrees thatthe CFPB isunconstim tional,this1aw suit

    would beatan end.

             Onceagain,itisbizarrewhy the i'Consttmer''Bureauàasjoinedw1d1Ocwen
    in thisOpposingM otion.The CFPB isdam aging itsown credibility asa legalentity

    even further;



                       CFPB v RD LEGAL FUNDG G ICFPA CASE
                   U.S. District Judge Loretta Preska of the New York Southern

                   D istrict declared the CFPB to be unconstitutionally stnzctured,as




                                                       33
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 34 of 45

                                                    v, f.'.'.7t-VI,g.%1.* k.r-'-,<.z'Ff-7''F.1'la.. 11 tr-'(7'k)'Z'3./1 .'iF/1.pI.V'C1*f*'l*Lrf1'p.. C./.t'>.* .;'zLF.;t..i,T.
                                                                                                                                                                            -7kmf ,jz'-) !=.za-jz''
     '                                                r.
    f
    '/'
   .k
       ?.teJ-
            %?c?
               ..
                ?.(
                  ,
                  p,
                   --.'z,
                        jxu/.
                            pit
                              -?/./.:.
                                     -.
                                      t
                                      .
                                      -
                                      (/2.t'./
                                             '
                                             ?/.
                                             - /t
                                                -.
                                                 ',
                                                  (-c
                                                    .                                                                                                                         k.
                                                                                                                                                                               J..k../1 aP.
                                                                                                                                                                                          -
                                                                                                                                                                                          2
                                                                                                                                                                                          /.k.'k


                                partofaruling in a case ilwolving a com pany thatprovidcslump-

                                sum payouts to those aw aiting paym entin a structured settlem ent.

                                ThecaseinvolvesRD LegalFuniing,whichwassuedbythestate
                                ofNew York and theCFPB forallegedly cheating NFL concussion

                                settlementand 9-l1settlem entm em bersoutoftheirm oney.



                                The CFPB sued the com pany under the Consum er Financial

                                Protectioh A ct, but the com pany countered by argxing that the

                                bureau w asunconstitutionally structured,and thereforehad no l'ight

                                 to bring a C FPA claim .A nd Preska av eed.



                                In a nzling handcd down earlier this weelc,Preska said that the

                                 CFPB isunconstitutional,Iacksthe authority to bring a CFPA

                                 claim againstRD Legah and is removed from the case.-See
                                 Cons'lmerFinancialprotection Btlreau v.RD LegalFtmding LLC,
                                                                             k

                                 1:17-cv-00890



                  However,with an Intervenor-plaintiffsitting,and should the honorable court

    appm vesthisapplication,then thecasecouldproceed on the claim softhelntervenor

    asplal tiff,and who w ouldalso representtheinterestsofthe300,000+ complainants

    andotherinjttredhom eoN ersaffected byOcwen.



                                                                                                 34
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 35 of 45

   lhtefrl,
          /cl'
             ?tw-.-Applicfutt.B l??'/('
                                      c,'
                                        làxas-'CLFPB )7t-
                                                        J-cu/z?11.'.
                                                                   z
                                                                   -r/'
                                                                      t:rzwte
                                                                            .
                                                                            //Ref.# MSTORE TA''

          secondly,acasereferencedbyiejointoppos
                                           q
                                               ingparties,namel'y lo v w ells
   FargoBank N.A.,(CASE NO.15-81522-CIV-M ARRA/M ATT1lEW M AN)quotes
   a decision ofthiscourtànd sitting SeniorJudge. However,on appeal,(Karen C.
   Yeh Ho v.W ellsFargo BnnlqN.A.,No.17-11918(111 Cir.2018)reversed inpart
   and rem anded;


                 Etln hercom plaint,she sayssltecould have keptherhousè ifW ells

                 Fargo had notforeclosed on itin violation ofRESPA .....



                 Tie distrktcourtalternatively hqld Ho's QESPA clalm was
                 barred b# Florida's litigadon prlvilege. UnderFlolida law,
                 absolute im munity attachesto d<any actoccnrring during thecoc se

                 ofajudicialproceeding,...solong astheacthassomerelation to
                 theprocetdinp '' SeeLevinaM iddlebrooks,M abie,Thom as,M ayes

                 & M itchell,P.A.v.U.S.Firehs.Co.,639 So.2d 606,.608 Tla.
                 1994). Forexample,theFlorida SupremeCourtllasheld thatthe
                 litigation yrivilege bars claimK tmder the Florida Conslzmer
                 Collection Practices Actthatare based on acts thatoccm during

                 judicial foreclosure proceedings Rso long as the act lln.
                                                                         q some
                 relation to theproceeding.'' Echevm ia,M ccalla,Raym er,Barrett
                                 t                      .

                 & Frappierv.Cole,950 So.2d 380,!84 (Fla.2007)(quotation
                 omitted)(appl/ngthelitigationprivilegetobaraclaim thatdefault
                 lettersviolatedtheFloridaConsllmerCollectionsPmcticesAct).
                                                35
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 36 of 45

   7/ztel-vcnor..A.-pplicgnl'B.z/yr
                                  '
                                  ,
                                  èc.,'
                                      z
                                      rtrt
                                         -fz,.
                                             ç.'CJF.
                                                   PB ).
                                                       ,()cur/
                                                             v.'htterna1
                                                                       7Ref'#RESTORLVT-
                                                                                      '
                                                                                      Y


               Applying the Florida litigation privilege to barHo's RESPA claim

               isinconsistentwith thecauseofaction authorizedby j 1024.41(a)
               and(g).Thesesubsectionspermitaborrowertosueaserdcerthat
                                                                           %

               moves for çeforeclosure judgment, or order of sale''in a state
               foreclosm eproceeding aAertheborrowersubm itsa ftcompleteloss

               mitigation applicatiom'' 12 C.F.R.j 1024.41(a),(g). Because
                application ofthe litigation privilege is inconsistentw ith the cause

                ofactionauthoxizedbyRESPA itçannotbarHogsRESPA elae .


          The fad the CFPB, ms party and author of this Joint Opposition, could

   reference this cage, show s it was m erely interested ia gaining favor w ith the

   honorable courtby cie g specific rulings 9om this bench,rather tha11researce g

    the f4zllfactsofthe case and subsequentappeal.




                And j 1024.41(g), ms interpreted by the CFPB, prohibits
                foreclosm es aAera borrowersubm itsa ttcomplete lossm itigation

                application''orsubm itsan incompleteapplicationw ithoutnotifying

                theapplicantthatadditionaldoclxm entsarenecessary.See12 C.F.R.

                j 1024.41(g),(g)(1);M ortgage Servicing Rules,78 Fed.Reg.at
                10,821.Neitherprovkion requires the exgtence ofan enforceable




                                                 36
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 37 of 45




                agreemqnt,andHo'sREjPA claim shouldnothavebeendismissed
                fprthatremson.''-See Ho v W ellsFargo




          In slzm m ary,the legal representatives on this case are not com petent trial

    counsel and hence w ould fail in their duty to represent the Applicants and the

    homeownerscorrectlyin theseproceeYngs.



                But to the extent they have any interest heres the proposed

                intervenors'interests,likethose ofotherconsumers,areadequately

                represented by the Bureau''




          For these Jreasons, the joint opposing argum ents should fail and the
    Application asPlaintiff-lntervenorshould begr>nted.




                                              37
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 38 of 45




                           E X H IB IT D




                                         38
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 39 of 45
     .                    '                                     '

    lntel-venol-.
                -zt/y.
                  .  7/r-tr
                      .   -
                          'r//?/'S/'
                                   frke,Tt?a-
                                            .f.
                                              r$-.-CF.d.P.
                                                         P v /.7c'bven .
                                                                       '.        Rc/.'7
                                                                        f77ternal.    ,f SFO .n'F-Y..



                        FULL W G H TS OR A T M INIM UM
               PERM ISSM INTER VENTION SH O ULD BE GR ANTED

           lfoneistobelievetheobjectionraisedbytheBureau,stattngtheApplicants
    failtomeettherequirem entsofRule24(b),<çW herethereisalack ofcommonissues
    of1aw orfact,permissive iuteryention isnotwarranted'',then there isno reason for

    G is courtto deny Ocwen itj peuding M otion to D ism iss,as the lawsuitwould be

    deem ed frivilous,based on tM sprepostem usclaim .


                               cFpB COA LM NT -PAGE IEXU ACT
                                       .                   $


                      Note;Applicantsrecomm endre-reading thewhole complaintto :ee'

                      whothe CFPB claimshmsbeen Rinjured''. Er cw en is one ofthe
                      largest m ortgage servicers in the United States. '
                                                                        l'he Com pany

                      specializes in servicing the loans of distressed borroFers. It

                      com mitted num erousviolatipnsofFedem lconsum erfmanciallaws

                      that have harm ed borrow ers.



                      Am ong ether thlngs, Oewen lms im properly eAlculated loân
                      balances. m isappEed borrower paym ents, failed lo correctly

                      processescrow and insuranee paym e:ts,and falled to properly

                      investlgate and m ake correeuons in response to consum er

                      com plslnts.


                                                      39
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 40 of 45

   lnte?-v(
          .
          ?/zt-
              ar .A,kp/-?/.Jk.
               .             -aitt'.
                                   ,
                                   purke.,'
                                          ,
                                          r'
                                           cxas ..t7.
                                                    r
                                                    '-
                                                     ''J-
                                                        'f.
                                                          lv' r
                                                              Dc
                                                               ' kven .f77ternal..
                                                                                 #c/.
                                                                                    :hpr
                                                                                       -
                                                                                       ./?FI.%TO
                                                                                               . '.
                                                                                                  T.
                                                                                                   2''


                   O cwen has eom pounded these faqures by illegally foredosing

                   upon borrowers' loam and selllng loân service rights to
                   see cers withopt fully discloslng or correeting errors in

                   borrowers'Ioan Fxles!''



          The A pplicantsand the hom eow lmrsclaim qare the core ofthe Bureausaction.

    To deny theApplicantsççrelevance''to tbijaction doestheBureau no favor.W ithout

    the Applicants and hom eowners,the Bureau would have no case. The Bureau's

    l gum entisfarcicaland absurd.

          In relation to M ERS,the Applicantsclearly stated thatM ERS wasnotaparty,
                                                               y
    however itwas mentioned in the M em orandum as background to the foreclosc e

    industry and forthose hom eowners who arè perhaps reading the case who m ay be

    unaware ofthe speciics ofeach entity in tlw brmking and fm ance industty relative

    to +is action.For example,as poited outby i.e Applicants in ie original
    Application,hom eownersm ay notbe awr ethatOcwen isa sub-servicerwhich w ag

    bannéd from M ERS in 2008.

           This begsthe questiono<tW hy would a itbalmed sub-serdcer''be allowed to

    becom eam onopoly in thedefapltserW cing industry -unlessasdiscussedherein and
                               '                                                .


    in the origipalApplication - conlolling people,in the cabinetofthe United States

    governm ent,w 1111know n conflicts like W ilburRoss,Jr.,Otting and M nuchin were

                                                  40
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 41 of 45

   .1 /'
       t-
        y/-). ?lptw--A /7
            /t.    .
                        /-/,vcz7?z?Bl4l.
                                       '
                                       ke Ftnn-t'
                                                /,
                                                 s-.
                                                 . -CFP B -
                                                          97Ockvcn ..7'
                                                                      F7/'
                                                                         é
                                                                         .
                                                                         ?rz7t7/
                                                                               -zvc/'
                                                                                    .#R-EST
                                                                                          'O :-
                                                                                              'TX

    selected and positioned to assist Ocwen,due to their directand personulfm ancial

    interestsand tieswith the M 141:5 balm ed sub-servicerH own asOcwen,butshould

    also include the Erbey listofcom panieswhich really are partèf0 cwen,created as
                                                                             .




   parto'
        fhis fm ancial<töxitpackage''to allow fora ts
                                                    public''rem ovalâom theBoard

    ofOcwep? This wagpartofa staged PR release fortlle CFPB'S 2013 1aw suitand

    subsequentEtsettlem ent''againstOcwen.The factrem ains,Erbey stillm aintains a

    controlM g interestin O cwen.

            The history and background also aids the courtand the partieg to understand

    the Application,from the Applicants perspectivc as Intervenors. For exnm ple,

    M ERS is the mostconkoversialregistry in the history of tie United States of
       Am erica.Itisthe key vehicle and tool,a registry which isintentionally tmaudited,

    unconkolled and relies on a ttcrim inalhonor jysjem ''ofdocum entm anagem ent. lt

    iscrim inalbecause the people atitshelm are in largç pat't,foreclosllre m ills,w ith

       their entourage of laN ers, notaries and hired stâff ready to create an# legal
       docum ent necessary for foreclosure. lt is an approved governm ent sponsored

    printing press,where m bber stamps are desia ed,high sdelity photocopiers are

       workedovertime,andfakejobtitleswithcorrespone gsignaturesareusedtocreate
       fakedocupents,backdated asnecessary and w11 approvalofthejudicio in their
       rolesasexecutioners,to allow fortlle theA ofhouses9om hom eownersnationwide.




                                                 41
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 42 of 45

   '.I
     Lntes-
          venoi-..
                     Auy'
                        /z-
                          r
                          gzvt
                             t't.
                                '
                                7p/Burke,
                                        . Ft
                                           lzw'
                                              .
                                              r.'CI-
                                              '   /*,
                                                    PB .
                                                       :7Oc4.
                                                            vcn ..fFcrt?rz/t7/
                                                                             ?Ref
                                                                                , :#' -i
                                                                                       nb
                                                                                        -'
                                                                                         'z
                                                                                          ''
                                                                                           rO-
                                                                                             'RS
                                                                                               I''FA''

          Even the State Bar of Florida agrees,it conducted its com plakts agninRt

    tToreclosuregate''law yerD avidJ.Stem ,and cam eto the sam econclusion regarding

   thebackdating and subm ission offékedocllmentsto effectforeclosure,asi scussed

    and idenv ed in the ApplicantsoriginalApplication.



                     G'fhecorrected assigùm entwasresptm dent'sattem ptto conceal

                     and correctthe nriorfraudulentassienm entrded in the Citrus

                     Countvpubllcrecordson Julv29.2008.59-SeeApplicantsM otion

                     to lntervene,Doc.220,p.28-29



            It's existence as the key Registry,which is corv to the largestforeclosure

    scam perpe% ted against the people of the United States of Am erica is hardly

    unrelated.




                                                     42
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 43 of 45
                                                  )3
                                                   .t     ..
                                                           n:   ,a/ !,z.
                                                                       vl         z-
                                                                                   --
                                                                                    v'- c).      --
                                                                                                  ''         r;          > .  /,yx   ï'?
                                                                                                                                       -s-zg
                                                                                                                                           -p-
                                                                                                                                             .*
                                                                                                                                              -.
                                                                                                                                               7cf
                                                                                                                                                 8.'
                                                                                                                                                   '-..--F,
                                                                                                                                                          )
                                                                                                                                                          ' tj
                                                                                                                                                             v-'
                                                                                                                                                               J
                                                                                                                                                               '=.
                                                                                                                                                                 Jhzk
    f
    ';
     f
     k!,?.-fr-'
    -,        -t.1--;:v   -'
                      .r.---i
                            r
                            '2-t7
                                -.
                                  -.-.-. -' ,@
                                ï/,
                                . è          7
                                             .
                                             1.t
                                               -p
                                               6'J-,
                                                   ';
                                                    .
                                                    '
                                                    -'f
                                                      .
                                                      -?
                                                       -
                                                       ;i
                                                        !.
                                                         3
                                                         f-
                                                          i
                                                          .
                                                          /?)'
                                                             !.
                                                              3
                                                              6k
                                                               -'
                                                               r  $
                                                                  '
                                                                  r;
                                                                   (
                                                                   .-
                                                                   :   #
                                                                       '-
                                                                        $
                                                                        .
                                                                        3.
                                                                         '.
                                                                          -'
                                                                           4
                                                                           -.
                                                                            fr
                                                                             -
                                                                             '
                                                                             ?
                                                                             s
                                                                             .-
                                                                              .
                                                                              '
                                                                              :-.
                                                                                -(    -.t
                                                                                        E     '
                                                                                              --
                                                                                              .'t
                                                                                                :7
                                                                                                 -;t:
                                                                                                    -.-
                                                                                                      y.
                                                                                                       t
                                                                                                       -.
                                                                                                        '
                                                                                                        t
                                                                                                        L-
                                                                                                         :,
                                                                                                          '
                                                                                                          -t
                                                                                                           :
                                                                                                           '
                                                                                                           .-;
                                                                                                             !''
                                                                                                               ?/
                                                                                                                .
                                                                                                                ''
                                                                                                                 f.
                                                                                                                 t:
                                                                                                                  r;
                                                                                                                   ,
                                                                                                                   '
                                                                                                                   -,
                                                                                                                    '
                                                                                                                    h
                                                                                                                    -,
                                                                                                                     ?tr
                                                                                                                       .
                                                                                                                       '
                                                                                                                       t'
                                                                                                                        .k
                                                                                                                         r.-
                                                                                                                           ;
                                                                                                                           !
                                                                                                                           i
                                                                                                                           ,?
                                                                                                                            .6- 1.- ,
                                                                                                                                    .
                                                                                                                                    -t
                                                                                                                                     .
                                                                                                                                    ...
                                                                                                                                           r
                                                                                                                                           ?
                                                                                                                                           t t6
                                                                                                                                              -
                                                                                                                                              3-,
                                                                                                                                                -
                                                                                                                                                2  L
                                                                                                                                                   .
                                                                                                                                                   i    ..
                                                                                                                                                         l-
                                                                                                                                                          .a
                                                                                                                                                           l
                                                                                                                                                           v -
                                                                                                                                                             k k -




                                                                        Im agefrom M E'
                                                                                      RS websiteg



                Furtherm ore,the ti-l-exas Suprem e C otu'tForeclosure Task Force''-w hich has

    been Etm isquoted''b# the opppsingpartiesast<-fexas State Consum erTask Force''-

    isextremely relevant.(see gTranscriptjM EETING OF THE TASK FORCE ON
    JU D IC IA L FO RE CLO SU R E RU LES, N ovem ber 7, 2007, w hich includes geo-

    specitk tFloridal quotes,as well as admissionson the record by Judgets) and
    lawyerts)astothecom zption and liespelmetratedby foreclosm elawyersand mills
    againsthomeownersandratifiedbythecourtts)underexecutivejudicialorders.


    9 see htlpsl//w ww m ers
                           'h c org/componenFcontenlm icle?idu &lee d=l18 (archived)
                                     .           .



                                                                                     43
Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 44 of 45

    vr??/./a
    .   .  c.
            ,.
             v(.
               f;.       oi
                 lol-.'.4f
                        .
                          -l?
                            -il'
                               .
                               -aiï
                                  .t
                                   ...
                                     zw
                                      'C'/rz'
                                            /(.
                                              c.,Ttlvc-rx .'IL-
                                                              .'
                                                               r'n.
                                                                  PB v(.
                                                                  '    )c'
                                                                         ktvu .'l-
                                                                                 .l.
                                                                                   ll.
                                                                                     -ernal..
                                                                                            'n
                                                                                             xc/'4
                                                                                              ,. v;Rn
                                                                                                    '-,.
                                                                                                       b-'
                                                                                                         Sv
                                                                                                          .'
                                                                                                           k
                                                                                                           -.
                                                                                                            >-
                                                                                                             %.n
                                                                                                               xL'
                                                                                                                 -''Ft
                                                                                                                     .,'
                                                                                                                       -

            Applicants suggest the parties and this honorable court read the Texas

    Suprem e Court Foreclosure Task Force Transcript as referenced, it's quite

    illum inative asto thegaud on hom e'owners.
         Case 9:17-cv-80495-KAM Document 237 Entered on FLSD Docket 01/23/2019 Page 45 of 45



  (
  ;)
  .
  .
  .
                                                                        PUONSITAEL
                                                                                 DISST
                                                                                     AWC
                                                                                      TESF. S jI
                                                                                               KIIk.N .$ N jp.
R              uNtw p yvz                                                          )I)r''' :4cssca6gsx03927488860067ooxoosa:.
                                                                                                                            r401
                                                                                                                              1.--
                                                                                                                               '.
                                                                                                                                ,
              PosvaLàsp                                                            us pos-rAoE       ,      ,              ,        ,   .   .       .



                                                                                   n-ts.a-jjjj,j.
                                                                                                j,jj!jj,j,
                                                                                                         j,
                                                                                                          j,jjjj-:                                  't
                                                                              .   '01/18/2019            Mailedfrom 77339 06250000001307 k

                                                                             PRIO RITY M A IL Z-DA Y TM
                                                                 JOANNA BURKE                                   ExpectedDell
                                                                                                                           veryDate:01/22/19
'R IO R IT Y '                                                   46 KINGW OOD GREENS DR
                                                                  I
                                                                  qNGwoooTx7733:-533:
                                                                                                                                            .
                                                                                                                                            0006
       M A IL                                                                                                                                            h
                                                                  carrier--Leave ifNo Response
                                                                         C,1-rct.K ofrc ogxr
                                                                          uç D tS#.<<.Rî s *1:4ofz VLoX kD4
                                                                                                                                                             I
                                                                   SHIP pAtjt- G ROG ERS
                                                                    TO:FEDERAL BUILDING AND US COURTHOUSE
tte ofdelivery specified*                                               ?01CLEMATIS ST
;PSTM CKINGTM includedtomanymajor                                       RM 202
è
ernationaldestinations.                                                  W EST PA LM BC H FL 33401-5113
nited internationalinsufance.
lk up available-*                                                                       usps TRA CKING #                                        -
dersupplies online-*
ben used internationally,a custom s
clarationlabelmay be required.
lomeGticonly                       -j@j;
                                   .   j
                                       (
                                       :)
                                        j
                                        -
                                        ,
                                        .
                                        :;-
                                          l
                                          ,j
                                           t:.
                                             --$,
                                                u
                                     blygït                                       9405503699300392748886                                                     I
1S100
   111
     1111111111111r-;:r-;y)!
     001000014 r                       -
                                                                         ElectronicRateApproved#038555749                                                    I


                                                                                                                         s:y.:.(-
                                                                                                                           .
                                                                                                                   ..--
                                                                                                                      .u.1

ic only. >C ForDom estic shipm ents,the m axim um weightis70 Ibs. Forlnternationalshipm ents.the maxim um weightis4 Ibs.
